Citation Nr: 1723754	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertensive cardiovascular disease.

4.  Entitlement to service connection for muscle fatigue, to include as due to undiagnosed illness.

5.  Entitlement to service connection for diarrhea, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness or Agent Orange exposure.

7.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

8.  Entitlement to service connection for right and left knee disorders.

9.  Entitlement to service connection for shrapnel wounds from the left upper extremity to the left hip.

10.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970 and December 1990 to September 1991, as well as, additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the RO granted service connection for noncompensable right ear hearing loss (effective November 17, 2008), and denied service connection for left ear hearing loss, tinnitus, shrapnel wounds of the left shoulder and left hip, skin rash, right and left knee disorders, diarrhea, headaches, muscle fatigue, and Gulf War syndrome.

The Board notes that the RO never issued a statement of the case as to the shrapnel wound issues.  That matter will be addressed in the Remand portion of this decision.  For the sake of clarity, the Board has re-characterized the separate issues of service connection for shell fragment wounds to the left shoulder and to the left hip to one claim for shell fragment wounds from the left shoulder to the left hip, as described by the Veteran in his initial claim.

In April 2010, the RO denied service connection for heart disease (also claimed as cardiovascular heart disease).

The Board notes that in a May 2015 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability (TDIU). 

The Board also notes that the Veteran's Veterans Service Organization (VSO) only filed an informal hearing presentation as to the issue of entitlement to service connection for a heart disorder.  However, as the Board is either granting or remanding all of the Veteran's other claims on appeal, he is not prejudiced by the Board's going forward with his claims.

The issues other than entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The DD 214 documents that the Veteran served in a combat capacity; in-service noise exposure is conceded.

2.  VA examinations document findings of current bilateral hearing loss and tinnitus.  

3.  The only medical opinion of record, from the May 2009 VA examination, failed to determine that left ear hearing loss or tinnitus began during service.

4.  The May 2009 VA examiner does not appear to have considered the October 1992 periodic service evaluation, following the Veteran's second period of active duty (December 1990 to September 1991), which included time in Southwest Asia, and documents findings of left ear hearing loss under 38 C.F.R. § 3.385.  

5.  In his December 2009 lay statement, the Veteran provided credible lay statements of in-service noise exposure, including from explosions.  He has effectively reported having chronic bilateral hearing loss and tinnitus since such conceded noise exposure.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  Giving the Veteran the benefit of the doubt, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for a left ear disorder is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regards to the Veteran's claim for service connection for shrapnel wounds from the left shoulder to the left hip, the AOJ denied those claims in an October 2009 rating decision.  In December 2009, the Veteran requested a reconsideration of his claims and indicated disagreement with the decision regarding shrapnel wounds.  In February 2010, the Veteran provided a notice of disagreement with the October 2009 denial, which included wounds from Vietnam (where the Veteran has claimed his shrapnel wounds occurred).  In May 2010, the Veteran reiterated that he had shrapnel wounds in Vietnam.  The AOJ has not issued a SOC that addresses the issue of shrapnel wounds from the left shoulder to the left hip.  Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

All VA medical records not associated in the claims file should be associated with the claims file, to include the multiple records that were only reviewed electronically and not associated with the claims file noted in the August 2011 SOC.

As to the claim for an increased rating for right ear hearing loss, such a claim is inextricably intertwined with the issue of service connection for left ear hearing loss.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As the Board has granted service connection for left ear hearing loss, the AOJ must adjudicate the rating for such disability in the first instance, in conjunction with the right ear hearing loss claim.

For the claims for service connection for a heart disorder, muscle fatigue, a skin disorder, headaches, and right and left knee disorders, the Board finds that new VA examinations/VA medical opinions are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The February 2010 VA examination for a heart disorder failed to provide an opinion as to whether a heart disorder developed due to active service, not just presumptive Agent Orange exposure.  The February 2016 VA examination for a skin disorder did not address the Veteran's contention that his skin disorder began due to Vietnam service, to include Agent Orange exposure.  The February 2016 VA examination for muscle fatigue claim only made findings regarding the Veteran's shrapnel wounds.  Also, the February 2016 VA examinations for headaches failed to provide an opinion as to whether such disorder was etiologically related to active service and confusingly indicated that the Veteran did not have a headaches disorder but had tension headaches.  The AOJ has not provided a VA examination as to right and left knee disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran with a SOC regarding the issue of entitlement to service connection for shrapnel wounds from the left shoulder to the left hip.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  The AOJ should obtain all unassociated VA treatment records, to include those only electronically reviewed and noted in the August 2011 SOC.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should rate the Veteran's newly service-connected left ear hearing loss, which will need to be rated in conjunction with the service-connected right ear hearing loss, as bilateral hearing loss.

4.  Obtain a VA medical opinion from an appropriate medical professional for the claim of service connection for a heart disorder, which should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the requested medical opinion.  

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a heart disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a heart disorder was incurred in or was caused by the Veteran's active service (August 1968 to August 1970 and December 1990 to September 1991)?  The examiner should consider the Veteran's conceded Agent Orange exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Each opinion offered should be accompanied by an explanation.  

5.  Obtain an appropriate VA examination for the claim for service connection for right and left knee disorders.  The entire claims file should be made available to the individual designated to provide a VA medical opinion, which should include discussion of the Veteran's documented history and assertions.

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a RIGHT and/or LEFT KNEE disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a RIGHT and/or LEFT KNEE disorder was incurred in or was caused by the Veteran's active service (August 1968 to August 1970 and December 1990 to September 1991)?  The examiner should consider the Veteran's reports of knee problems developing due to his Vietnam service (December 2009 lay statement).
	
(iii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., August 1970 and September 1991)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination are consistent with arthritis having developed back in 1970 or 1991.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Each opinion offered should be accompanied by an explanation.  

6.  Obtain a VA medical opinion for the claim for service connection for a skin disorder.  The entire claims file should be made available to the individual designated to provide a VA medical opinion, which should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the requested medical opinion.  

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a skin disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a skin disorder was incurred in or was caused by the Veteran's active service (August 1968 to August 1970 and December 1990 to September 1991)?  The VA medical opinion provider should consider the Veteran's lay statements, including that a skin disorder is a symptom of Gulf War Syndrome (December 2009 lay statement) and started about a year after his return from Vietnam (January 2010 lay statement), as well as, his conceded Agent Orange exposure.

Please opine and explain whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service (December 1990 to September 1991), OR a medically unexplained chronic  multi-symptom illness, which is defined by a cluster of signs or symptoms.  If any of the above symptoms represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness, also describe the extent to which the illness has manifested.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Each opinion offered should be accompanied by an explanation.  

7.  Obtain a VA medical opinion from an appropriate medical professional for the claim for service connection for headaches.  The entire claims file should be made available to the individual designated to provide a VA medical opinion, which should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the requested medical opinion.  

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a headaches disorder?  If so, please note the diagnosed disorder(s).  The VA medical opinion provider should clarify whether the tension headaches noted in the February 2016 VA examination is a current diagnosis of a chronic headaches disorder.

(ii)  Is it at least as likely as not that a headache disorder was incurred in or was caused by the Veteran's active service (August 1968 to August 1970 and December 1990 to September 1991)?  The VA medical opinion provider should consider the Veteran's lay statements, including that his headaches are a symptom of Gulf War Syndrome (December 2009 and January 2010 lay statements).  

Please opine and explain whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service (December 1990 to September 1991), OR a medically unexplained chronic  multi-symptom illness, which is defined by a cluster of signs or symptoms.  If any of the above symptoms represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness, also describe the extent to which the illness has manifested.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Each opinion offered should be accompanied by an explanation.  

8.  Obtain a VA medical opinion from an appropriate medical professional for the claim for service connection for muscle fatigue and aches.  The entire claims file should be made available to the individual designated to provide a VA medical opinion, which should include discussion of the Veteran's documented history and assertions.  The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the requested medical opinion.  

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a muscle fatigue/aches disorder (separate from any Vietnam service shrapnel wounds - claimed as muscle fatigue and aches in the November 2008 claim)?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a muscle disorder was incurred in or was caused by the Veteran's active service (August 1968 to August 1970 and December 1990 to September 1991)?  The VA medical opinion provider should consider the Veteran's lay statements, including that his muscle aches and fatigue are a symptom of Gulf War Syndrome (December 2009 and January 2010 lay statements).  

Please opine and explain whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service (December 1990 to September 1991), OR a medically unexplained chronic  multi-symptom illness, which is defined by a cluster of signs or symptoms.  If any of the above symptoms represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness, also describe the extent to which the illness has manifested.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Each opinion offered should be accompanied by an explanation.  

9.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


